Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-9 are presented for examination.



Information Disclosure Statement
No information disclosure statement (IDS) is submitted.


Drawings
The drawings filed on 11/23/2021 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 11,184,390 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Comparison
Instant Application # 17/533,185
US Patent # 11,184,390
1
A method of bot detection in a computer network, comprising: receiving, at a machine learning system, a fingerprint, the fingerprint having been derived at a server by the server extracting a set of transport layer security parameters received from a client and processing the set of transport layer security parameters into the fingerprint, the set of transport layer security parameters having been generated at a client in association with execution of a script; determining, by the machine learning system, and based at least in part on the fingerprint, whether the client is likely to be a bot as opposed to a human user; generating, by the machine learning system, a score, wherein the score has a first value when the fingerprint is determined to be associated with a good client, and wherein the score has a second value when the fingerprint is determined to be associated with a bot; and returning the score to the server for further action based on the score.
1
A method of bot detection in a computer network, comprising: responsive to establishment of a secure connection initiated by a client, and in association with a client request: receiving and extracting a set of transport layer security parameters, the set of transport layer parameters having been generated in association with execution of a script; processing the set of transport layer security parameters into a fingerprint, wherein a given transport layer security parameter of the set is not recoverable from the fingerprint; forwarding the fingerprint to an external machine learning system to determine, based at least in part on the fingerprint, whether the client is likely to be a bot as opposed to a human user; receiving a score from the external machine learning system, wherein the score has a first value when the fingerprint is determined to be associated with a good client, and wherein the score has a second value when the fingerprint is determined to be associated with a bot; and responsive to receipt of the score with the second value, taking an action with respect to the client based on a determination, as represented by the score with the second value, that the client is likely to be a bot as opposed to a human user.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9906544 (Kurupati), “a system for detection of a malicious non-human user on computing devices. The system further detects malicious non-human users (for example: malicious code, malicious bots, or the like) on computer systems by capturing raw data corresponding with received inputs and using different techniques to compare the data to models created for identifying a user a human user or a malicious non-human user. The system further distinguishes whether an end user is a human user or a machine masquerading as a human user by manipulation and comparison of collected information”.
US Publication No. 2017/0288987 (Pasupathy et al.), “a system that includes receiving, by a network device, network traffic, and the network traffic may correspond to an application. The method may include identifying, by the network device, an application layer protocol being used for the network traffic. The method may include obtaining, by the network device and from the network traffic, an item of contextual information, and the item of contextual information may be selected based on the application layer protocol. The method may include determining, by the network device, that the item of contextual information matches a stored item of contextual information. The method may include determining, by the network device, that a threshold has been met with regard to the stored item of contextual information. The method may include generating, by the network device and for the application, an application signature based on the item of contextual information. The method may include sending, by the network device, the application signature to another device to permit the other device to identify the application based on the application signature”.
US Publication No. 2016/0005029 (Ivey et al.), “a system for detecting fraud, comprising: a non-transitory memory; a processor; and at least one application stored in the memory and executable by the processor, wherein the application is in communication with a data store, wherein the application: receives a request to at least one of view a website and engage in a transaction using a stored-value card, wherein the request is associated with an artifact, wherein the artifact comprises at least one of a profile, a key, a fingerprint, and a digital fingerprint; determines if the artifact is approved to use the stored-value card based upon at least one of: an analysis of the risk score associated with the request and a risk threshold, a determination as to whether the first party is on a banned artifacts list based upon the received artifact, wherein the determination if the artifact is on the banned artifact list, and a determination as to whether the artifact is associated with the stored-value card; based upon the determination whether the artifact is approved to use the stored-value card, at least one of: process, based upon a determination that the first party is not on the banned access list and is approved to use the stored-value card when the risk score is below the risk threshold, the request, and provide, to the first party, based on a determination that at least one of the first party is on the banned access list and that the first party is not approved to use the stored-value card when the risk score is at or above the risk threshold, an appearance of processing the request; and update the profile associated with the first party based upon the request and the determination as to whether the first party is approved to use the stored-value card, wherein updating the profile comprises updating the risk score”.
US Publication No. 2014/0033317 (Barber), “a system includes an audience analysis server that is configured to store a plurality of online transactions received from various online entities. Each online transaction represents an activity performed by an online audience member and includes transaction information such as a description of the activity and attributes associated with the activity. Further, each of the plurality of online transactions is assigned to a set of transactions in a plurality of sets based on one or more characteristics in the transaction information. One or more audience analysis processes are iterated over the sets to modify and refine the assignment of transactions to sets and determine associations between sets. Further, an audience analysis process may further analyze associations between sets to attribute a collection of set to an audience member. The collection of sets attributed to an audience member substantially contains all transactions for activities performed by the audience member”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432